               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )      No. 16-cv-06634
                                              )
             v.                               )      Judge John F. Kness
                                              )
                                              )
JUAN REYNA                                    )


                   MEMORANDUM OPINION AND ORDER

      For the reasons set forth below, Petitioner Juan Reyna’s motion for relief under

28 U.S.C. § 2255 is granted.

      In United States v. Reyna, 06 CR 928-1, Petitioner was charged with two counts

of illegal possession of a firearm by a convicted felon in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e). Petitioner pleaded guilty to Count One; Count Two was

dismissed under the terms of Petitioner’s plea agreement. Petitioner was sentenced

as an armed career criminal to a mandatory minimum term of 15 years, to be followed

by three years of supervised release.

      Petitioner later sought relief under 28 U.S.C. § 2255, alleging that his previous

convictions for residential burglary were not proper ACCA predicates and that the

maximum sentence was therefore 10 years of imprisonment. By the previously-

assigned judge, the Court denied the § 2255 petition. Reyna then appealed that

decision. Juan Reyna v. United States, Appeal No. 17-2238 (7th Cir.). While

Petitioner’s appeal was pending, in United States v. Glispie, 953 F.3d 358 (7th Cir.

2019), the Seventh Circuit certified to the Illinois Supreme Court the question
whether the limited authority doctrine applied to the Illinois offense of residential

burglary. Accepting the certification, the Illinois Supreme Court decided the question

in the affirmative; in response, the Seventh Circuit held that convictions under the

Illinois residential burglary statute cannot serve as qualifying predicate convictions

under the ACCA. United States v. Glispie, 978 F.3d 502 (7th Cir. 2020). In view of

Glispie, and at the government’s request, the Seventh Circuit issued an order on

January 14, 2021 vacating Petitioner’s 15-year sentence and remanding the case to

this Court for resentencing.

      In compliance with the Seventh Circuit’s directive, it is ORDERED that

Petitioner’s sentence in No. 06 CR 928-1 (the underlying criminal case) is vacated and

that Petitioner will be resentenced. By separate order, the court will set dates for the

preparation of an updated presentence report and a resentencing in United States v.

Reyna, 06 CR 928-1.

SO ORDERED in No. 16-cv-06634.

Date: June 8, 2021
                                               JOHN F. KNESS
                                               United States District Judge




                                           2
